Citation Nr: 1456318	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-27 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a right hip disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected right hip disability.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1954 to November 1957.  The Veteran died in May 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran died in May 2012.  Within one year of the Veteran's death, the Veteran's surviving spouse expressed her desire to continue with her late husband's appeal.  In August 2013 the RO confirmed the appellant's substitution for the Veteran's appeal pursuant to the Veterans Benefits Improvement Act of 2008.  Pub. L. No. 110-389 § 212, 122 Stat. 4145, 4151 (2008).

The issues currently before the Board were previously before the Board in May 2014 at which point they were remanded for further development.  They have now been returned to the Board for additional appellate review.

In August 2014 the appellant testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of the hearing is of record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

The Board apologies for the delay in the full adjudication of this case. 




FINDINGS OF FACT

1.  The Veteran's right hip disability was manifested by limitation of flexion to 60 degrees with objective evidence of painful motion at 10 degrees; and limitation of extension to 5 degrees with objective evidence of painful motion at 0 degrees.

2.  The Veteran's left hip disability was etiologically related to his service-connected pilonidal cyst.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for the Veteran's right hip disability based on limitation of flexion were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5252 (2014).

2.  The criteria for a separate 10 percent evaluation for the Veteran's right hip disability based on limitation of extension were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5251 (2014).  

3.  The criteria for service connection for a left hip disability were met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the period on appeal, the Veteran was assigned a 10 percent evaluation for a right hip disability under Diagnostic Code 5252 for limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5252, evaluations of 10, 20, 30 and 40 percent are warranted for limitation of flexion to 45, 30, 20 and 10 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

In March 2010 the Veteran was afforded a VA joints examination.  His range of motion was flexion to 110 degrees, extension to 25 degrees and abduction to 25 degrees with objective evidence of pain with motion.  He was able to cross his right leg over the left and he could toe-out more than 15 degrees.

In April 2012 the Veteran was afforded a VA hip and thigh conditions examination.  His range of motion was flexion to 60 degrees with pain at 10 degrees and extension to 5 degrees with pain at 0 degrees.  Abduction was not lost beyond 10 degrees; adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that he could not toe-out more than 15 degrees.

A review of the post-service treatment records shows symptoms commensurate with those reported in the VA examinations.

Based on the above evidence, the Board finds that an evaluation of 40 percent for the Veteran's right hip disability was warranted.  The April 2012 VA examination showed that while his motion was limited to only 60 degrees, he had objective evidence of pain at 10 degrees.  The Board must consider any additional functional loss due to pain that causes an additional disability beyond that reflected on the range of motion measurements.  See Deluca, 8 Vet. App. 202.  Accordingly, the Board finds that an evaluation of 40 percent was warranted based on limitation of flexion.

In addition, the Board has considered additional evaluations under other Diagnostic Codes pertaining to the hips.  

Diagnostic Code 5250 evaluates ankylosis of the hip.  There is no evidence of record that the Veteran had any ankylosis.

Diagnostic Code 5251 evaluates limitation of extension and provides a 10 percent evaluation for extension limited to 5 degrees.

Based on the evidence discussed above, the Board finds that an additional evaluation of 10 percent for limitation of extension to 5 degrees is warranted based on the April 2012 VA examination.  See VAOPGCPREC 09-04 (a Veteran may receive separate ratings for limitation of flexion and limitation of extension for a disability of the same knee).

Diagnostic Code 5253 evaluates other impairments of the thigh.  As noted above, there is no evidence that the Veteran had limitation of abduction to beyond 10 degrees, limitation of adduction such that he could not cross his legs, or limitation of rotation so that he could not toe-out more than 15 degrees.

Diagnostic Code 5254 evaluates flail joint of the hip and Diagnostic Code 5255 evaluates impairment of the femur.  There is no evidence that the Veteran suffered from such disabilities or symptoms.

In summary, the Board finds that an increased evaluation of 40 percent for a right hip disability based on limitation of flexion was warranted, and an additional evaluation of 10 percent for a right hip disability based on limitation of extension is granted.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The appellant asserts that the Veteran had a left hip disability that was caused by his service-connected pilonidal cyst.

As noted above, the Veteran was afforded a VA joints examination in March 2010.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a complete physical examination the examiner opined that "the Veteran's bilateral hip pain is most likely caused by or a result of his SC pilonidal cyst with residual scar."

The RO granted service connection for the right hip because the Veteran had a diagnosis of mild degenerative joint disease, but denied service connection for the left hip because there was no such x-ray evidence of arthritis or another similar disability.

A review of the record shows that while the Veteran may not have had x-ray evidence of arthritis, he clearly had significant pain and limitation of motion of his left hip.

An evaluation of this problem is now not possible.  However, considering the March 2010 VA examiner's opinion, and the Veteran's consistent reports and treatment for pain, the Board finds that the Veteran had a left hip disability that was etiologically related to his service-connected pilonidal cyst.  Accordingly, service connection for a left hip disability is granted.

The nature and extent of the disability is not currently before the Board.


ORDER

Entitlement to an evaluation of 40 percent for a right hip disability based on limitation of flexion is granted.

Entitlement to an evaluation of 10 percent for a right hip disability based on limitation of extension is granted.

Entitlement to service connection for a left hip disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


